         Case 3:19-cv-04975-JSC Document 12 Filed 08/19/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0981
        Fax: 510-622-2270
10      E-mail: Brenda.AyonVerduzco@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
11   through Attorney General Xavier Becerra

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15
      STATE OF CALIFORNIA, DISTRICT OF                         Case No. 3:19-cv-04975
16    COLUMBIA, STATE OF MAINE,
      COMMONWEALTH OF PENNSYLVANIA                             NOTICE OF APPEARANCE OF CO-
17    and STATE OF OREGON,                                     COUNSEL

18                                               Plaintiffs,

19                   v.

20
      U.S. DEPARTMENT OF HOMELAND
21    SECURITY; KEVIN MCALEENAN, in his
      official capacity as Acting Secretary of Homeland
22    Security; U.S. CITIZENSHIP AND
      IMMIGRATION SERVICES; and KENNETH
23    T. CUCCINELLI, in his official capacity as
      Acting Director of U.S. Citizenship and
24    Immigration Services,

25                                            Defendants.

26
27

28
                                                           1
                                                                         Notice of Appearance (3:19-cv-04975)
        Case 3:19-cv-04975-JSC Document 12 Filed 08/19/19 Page 2 of 2



 1         The California Attorney General, counsel for Plaintiff State of California, by and Attorney

 2   General Xavier Becerra, hereby files this Notice of Appearance to inform the Court of assigned

 3   co-counsel for Plaintiff in this proceeding.

 4

 5         Plaintiff hereby notifies the Court that the attorney to be associated as co-counsel of the

 6   case is as follows:

 7         Brenda Ayon Verduzco, Deputy Attorney General
           1515 Clay Street
 8         Oakland, CA 94612
           Telephone: (510) 879-0981
 9         E-mail: Brenda.AyonVerduzco@doj.ca.gov
10

11   Dated: August 19, 2019                                Respectfully submitted,
12                                                         XAVIER BECERRA
                                                           Attorney General of California
13                                                         CHEROKEE DM MELTON
                                                           Supervising Deputy Attorney General
14

15
                                                           /s/ Brenda Ayon Verduzco
16                                                         BRENDA AYON VERDUZCO
                                                           Deputy Attorney General
17                                                         State of California, by and through
                                                           Attorney General Xavier Becerra
18

19

20
21

22

23

24

25

26
27

28
                                                       2
                                                                        Notice of Appearance (3:19-cv-04975)
